Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 23 August 2021, and IDS, filed 23 August 2021, to the Original Application, filed 6 August 2020.

2. 	Claims 1-20 are allowed.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 23 August 2021 was filed after the mailing date of the original application on 6 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reasons for Allowance

4. 	Claims 1-20 are allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 18.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

Claim 1:

…identifying, by the at least one computing device, an originator that corresponds to a service provider system that originated the request;
…


Claim 14:
…receiving, by the at least one computing device, data describing user interaction with link previews and characteristics of the link previews, the link previews generated based on use by respective platforms to preview digital content available via a respective network address…

Claim 18:
… generating a link preview of the item of digital content available via the respective said network address using customization data, the customization data based on a model configured to cause conversion of a good or service associated with digital content associated with the item of digital content; and
,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Rathod (U.S. Publication 2015/0127628 A1) discloses displaying dynamic and accessible actions with unique identifiers and activities.
	- Heath (U.S. Publication 2013/0073388 A1) discloses using impressions tracking and analysis, location information, 2D and 3D mapping, mobile mapping, social media, and user behavior and information for generating mobile and internet posted promotions or offers for, and/or sales of, products and/or services.
	- Kandylas (U.S. Publication 2017/0270006 A1) discloses generation and management of social graphs.
	- Laliberte (U.S. Publication 2016/0359957 A1) discloses user content sharing with automated external content integration.

- Spivack (U.S. Publication 2013/0298038 A1) discloses trending of aggregated personalized information streams and multi-dimensional graphical depiction thereof.


7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176